Case 2:20-cv-01791-JAD-NJK Document 16
                                    15 Filed 12/22/20
                                             12/21/20 Page 1 of 2
                                                                3




                                        ORDER GRANTING JOINT MOTION
                                        FOR EXTENSION OF TIME FOR
                                        DEFENDANT EQUIFAX
                                        INFORMATION SERVICES, LLC TO
                                        FILE ANSWER

                                        SECOND REQUEST
Case 2:20-cv-01791-JAD-NJK Document 16
                                    15 Filed 12/22/20
                                             12/21/20 Page 2 of 2
                                                                3




       December 22, 2020
